USCA11 Case: 19-13178      Date Filed: 12/01/2020   Page: 1 of 17



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-13178
                          ________________________

                   D.C. Docket No. 4:18-cv-00188-RSB-CLR

JUSTIN OLTMANNS,

                                                                Plaintiff-Appellant,

                                      versus

INTERNATIONAL LONGSHOREMEN’S ASSOCIATION, et al.,

                                                             Defendants-Appellees.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________
                              (December 1, 2020)

Before MARTIN, LUCK, and BRASHER, Circuit Judges.

MARTIN, Circuit Judge:

      Justin Oltmanns is a member of the International Longshoremen’s

Association, Local 1475 Clerks and Checkers Union (“Local 1475”) and is

employed by Georgia Stevedore Association, Inc. (“Georgia Stevedore”). He

alleges that Local 1475 and Georgia Stevedore denied him seniority status that he
           USCA11 Case: 19-13178          Date Filed: 12/01/2020       Page: 2 of 17



was entitled to based on past practice. He also alleges they improperly failed to

consider his seniority grievance. Mr. Oltmanns sued Local 1475 and Georgia

Stevedore, bringing what is called a “hybrid section 301/fair representation claim.”

This type of claim requires a plaintiff to show both that his union breached its duty

of fair representation and that his employer breached a collective bargaining

agreement. See Coppage v. U.S. Postal Serv., 281 F.3d 1200, 1204 (11th Cir.

2002). The District Court dismissed Mr. Oltmanns’s first amended complaint for

failure to state a claim and denied him leave to amend his complaint a second time

based on the court’s finding that any amendment would be futile. After careful

consideration, and with the benefit of oral argument, we hold that neither

complaint alleges sufficient facts to state a hybrid section 301/fair representation

claim. We therefore affirm the District Court’s rulings.

                                    I. BACKGROUND

       Mr. Oltmanns works for Georgia Stevedore at the Port of Savannah in

Savannah, Georgia.1 He has been a member of Local 1475 since July 2007 and

has worked both as a “deck and dockman” and as a “clerk and checker.” A deck

and dockman works on the decks of ships and the docks next to ships, performing

clerical work, keeping track of where containers are, and moving the containers to


       1
         Mr. Oltmanns does not allege that Georgia Stevedore is his employer, but the District
Court assumed as much. The parties here agree on this point, so we also assume that Georgia
Stevedore is Mr. Oltmanns’s employer.
                                               2
           USCA11 Case: 19-13178          Date Filed: 12/01/2020       Page: 3 of 17



where they need to go. A clerk and checker works offsite on land, arranging

transportation to and from the docks.

       Mr. Oltmanns raises the issue of whether he is entitled to seniority as a clerk

and checker on account of his deck and dockman work. A few documents are

relevant for this issue. Under the umbrella collective bargaining agreement,

employment seniority is “decided and enforced on a local basis.” Local 1475 and

Georgia Stevedore have a local collective bargaining agreement and a local

seniority plan. The seniority plan states that seniority for “Checkers and Clerks,

etc., shall be classified by the Seniority Board” based on the accumulation of at

least 700 work hours for a specific contract year. And although the seniority plan

provides for seniority for clerks and checkers, it does not expressly mention

seniority for deck and dockmen. The same is true of the collective bargaining

agreement.2 The deck and dockmen are recognized in a memorandum of

understanding between Local 1475 and Georgia Stevedore that says “Deck and

Dockmen shall work under the Clerk’s and Checker’s Agreement of Local 1475.”

This refers to the local collective bargaining agreement that incorporates the

seniority plan. But while the memorandum of understanding does recognize the


       2
         Local 1475 submitted copies of the collective bargaining agreement and the seniority
plan as exhibits to its motion to dismiss. A court may consider documents attached to a motion
to dismiss without converting the motion into one for summary judgment when the documents
are “central to the plaintiff’s claim” and “undisputed.” Day v. Taylor, 400 F.3d 1272, 1276 (11th
Cir. 2005). Mr. Oltmanns references and relies on these documents throughout his complaint
and he does not dispute their authenticity, so we consider them here.
                                               3
           USCA11 Case: 19-13178         Date Filed: 12/01/2020      Page: 4 of 17



deck and dockmen, it does not discuss seniority for them and neither does it

modify the seniority plan for clerks and checkers.3

       Mr. Oltmanns says that “[p]ast port practice has been that when a person

makes their hours as a Deck and Dockmen those hours are transferrable to Clerk

and Checkers in regard to seniority classification.” In other words, based on this

past port practice, Mr. Oltmanns argues that hours worked as a deck and dockman

can cross over and count toward clerk and checker seniority. Despite this

purported practice, the record before us reflects no formal procedures for counting

“crossover hours” for the purposes of seniority, and the relevant governing

documents outlined above are “silent on the cross over seniority” issue. According

to Mr. Oltmanns, he has repeatedly worked the number of hours as a deck and

dockman that should qualify him for clerk and checker seniority. For instance, in

the 2015–2016 contract year, he worked more than 1100 hours as a deck and

dockman but was refused seniority as a clerk and checker.

       Mr. Oltmanns filed a grievance about this discrepancy in seniority treatment,

arguing that the hours he worked as a deck and dockman should have entitled him

to clerk and checker seniority. A grievance hearing was held before the Port




       3
         Unlike the collective bargaining agreement and the seniority plan, the memorandum of
understanding was not attached to the operative complaint or a motion to dismiss. But because
the District Court considered that document, which was attached to Mr. Oltmanns’s initial
complaint, we reference it here.
                                              4
           USCA11 Case: 19-13178          Date Filed: 12/01/2020      Page: 5 of 17



Grievance Committee in February 2018.4 During the hearing, Mr. Oltmanns was

told his matter would be “tabled due to pending litigation.” Mr. Oltmanns says

there was no pending litigation and there has been no further action on his seniority

grievance.

       In August 2018, Mr. Oltmanns sued Local 1475 in the Southern District of

Georgia. He alleged that Local 1475 breached its duty of fair representation in

violation of section 301 of the Labor Management Relations Act (the “LMRA”) by

failing to grant him proper seniority classification. After Local 1475 filed a motion

to dismiss for failure to state a claim, Mr. Oltmanns amended his complaint,

adding Georgia Stevedore as a defendant. In the amended complaint, he alleged

that both Local 1475 and Georgia Stevedore breached the duty of fair

representation in violation of section 301 of the LMRA. 5 Local 1475 then filed

another motion to dismiss for failure to state a claim. Local 1475 argued that in

order for Mr. Oltmanns to state a hybrid section 301/fair representation claim, he

must allege both that (i) his union, Local 1475, breached its duty of fair

representation, and (ii) his employer, Georgia Stevedore, breached the collective


       4
         The first amended complaint alleges that the “Port Grievance Committee” heard his
grievance and indeed never mentions the Seniority Board. Now Mr. Oltmanns “accepts the
record evidence offered by the Defendant Local 1475” that it was actually the Seniority Board.
We understand that the Seniority Board is composed of the president and one member of Local
1475 as well as two members of Georgia Stevedore.
       5
          The amended complaint also made a claim for attorney’s fees, but Mr. Oltmanns does
not raise that issue on appeal.
                                               5
            USCA11 Case: 19-13178      Date Filed: 12/01/2020   Page: 6 of 17



bargaining agreement. Under the first prong of the hybrid claim, Local 1475 said

Mr. Oltmanns did not plausibly allege that its conduct toward him was “arbitrary,

discriminatory, or in bad faith” and thus he had not plausibly alleged Local 1475

breached the duty of fair representation. And under the second prong, Local 1475

said Mr. Oltmanns never alleged that Georgia Stevedore breached any collective

bargaining agreement. Georgia Stevedore filed its own motion to dismiss for

failure to state a claim, which largely reiterated the arguments made by Local

1475.

          In arguing against dismissal, Mr. Oltmanns stated “the amended complaint

makes the proper allegations and gives substantial supporting facts” for the breach

of the duty of fair representation claim. Mr. Oltmanns later filed a request for

leave to amend his complaint again and attached his proposed second amended

complaint. In this proposed second amended complaint, Mr. Oltmanns sought to

add an additional claim alleging that Georgia Stevedore breached the collective

bargaining agreement. Local 1475 and Georgia Stevedore opposed Mr.

Oltmanns’s request for leave to amend, arguing that any amendment would be

futile.

          The District Court primarily analyzed the proposed second amended

complaint, as opposed to the operative pleading, which was the first amended

complaint. It considered whether the proposed complaint would survive a motion


                                           6
          USCA11 Case: 19-13178       Date Filed: 12/01/2020    Page: 7 of 17



to dismiss. The court observed that the “only material difference” between the

operative complaint and the proposed complaint was “the addition of a claim

against [Georgia Stevedore] for breach of the collective bargaining agreement.”

Therefore, “[t]o the extent that the proposed Second Amended Complaint

successfully states a claim for relief,” the District Court would grant Mr.

Oltmanns’s request for leave to amend and deny the motions to dismiss as moot.

But to “the extent that the proposed Second Amended Complaint’s amendment

would be futile, the Amended Complaint would similarly fail to state a claim,”

such that the District Court would grant the motions to dismiss.

      Starting with the proposed complaint’s allegations that Local 1475 breached

its duty of fair representation, the District Court observed that the “allegations in

the Complaint[] do not support a finding that [Local 1475’s] conduct was arbitrary,

discriminatory, or in bad faith.” And as to the proposed claim that Georgia

Stevedore breached the collective bargaining agreement, the District Court noted

that Mr. Oltmanns did “not cite to any provision of the collective bargaining

agreement or allege facts supporting a breach thereof.” Based on its findings that

neither complaint adequately alleged that Local 1475 breached its duty of fair

representation and that Georgia Stevedore breached the collective bargaining

agreement, the District Court granted the motions to dismiss the first amended




                                           7
          USCA11 Case: 19-13178       Date Filed: 12/01/2020    Page: 8 of 17



complaint and denied Mr. Oltmanns’s request for leave to file the proposed second

amended complaint as futile. This is Mr. Oltmanns’s appeal.

                          II. STANDARDS OF REVIEW

      We review de novo a district court’s order granting a motion to dismiss for

failure to state a claim. Lawson-Ross v. Great Lakes Higher Educ. Corp., 955 F.3d

908, 915 (11th Cir. 2020). In order to survive a motion to dismiss, a complaint

“must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

1949 (2009) (quotation marks omitted). Although legal conclusions “are not

entitled to the assumption of truth,” we “assume the[] veracity” of “well-pleaded

factual allegations” and then “determine whether they plausibly give rise to an

entitlement to relief.” Id. at 679, 129 S. Ct. at 1950. If not, then “the complaint

has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id.

(quoting Fed. R. Civ. P. 8(a)(2)). Although we generally review a denial of leave

to amend a complaint for abuse of discretion, we “review de novo an order denying

leave to amend on the grounds of futility, because it is a conclusion of law that an

amended complaint would necessarily fail.” Boyd v. Warden, Holman Corr.

Facility, 856 F.3d 853, 864 (11th Cir. 2017).




                                           8
         USCA11 Case: 19-13178       Date Filed: 12/01/2020   Page: 9 of 17



                                III. DISCUSSION

      Mr. Oltmanns argues the District Court erred by (i) granting the motions to

dismiss the first amended complaint and (ii) denying him leave to file the proposed

second amended complaint. As noted above, the District Court considered these

two issues together by evaluating Mr. Oltmanns’s proposed second amended

complaint. Again, the only difference between the operative and proposed

complaints was the addition of the breach of a collective bargaining agreement

claim against Georgia Stevedore. Thus “[t]o the extent that the proposed Second

Amended Complaint’s amendment would be futile, the Amended Complaint would

similarly fail to state a claim.” We see nothing wrong with the District Court’s

analytical approach, but we will nevertheless conduct our review of each issue

separately. First, we address whether the first amended complaint fails to state a

claim against either Local 1475 or Georgia Stevedore, or both. Second, we

consider whether the proposed second amended complaint fails to state a claim,

such that leave to amend would be futile.

A.    The first amended complaint fails to state a claim.

      Mr. Oltmanns’s claim against Local 1475 and Georgia Stevedore is

considered a “hybrid § 301/fair representation claim.” Coppage, 281 F.3d at 1204

(quoting DelCostello v. Int’l Brotherhood of Teamsters, 462 U.S. 151, 165, 103 S.

Ct. 2281, 2291 (1983)) (quotation marks omitted). The claim is “hybrid” because


                                            9
         USCA11 Case: 19-13178      Date Filed: 12/01/2020    Page: 10 of 17



it includes two causes of action that are “inextricably interdependent.” Id.

(quotation marks omitted). One cause of action is against an employee’s union for

breaching its duty of fair representation, which duty is implied under the National

Labor Relations Act. Id.; see also Lobo v. Celebrity Cruises, Inc., 704 F.3d 882,

886 & n.5 (11th Cir. 2013) (noting that the duty of fair representation arises under

federal common law and is implied from section 9(a) of the National Labor

Relations Act). The other cause of action is against the employer for breaching a

collective bargaining agreement. Coppage, 281 F.3d at 1204. That cause of action

is based on section 301 of the LMRA, which states that “[s]uits for violation of

contracts between an employer and a labor organization representing employees in

an industry affecting commerce . . . may be brought in any district court of the

United States having jurisdiction of the parties.” 29 U.S.C. § 185(a).

      Thus, to succeed on his hybrid claim at the motion to dismiss stage, Mr.

Oltmanns must plausibly allege both that (i) his union, Local 1475, breached its

duty of fair representation, and (ii) his employer, Georgia Stevedore, breached a

collective bargaining agreement. See Parker v. Connors Steel Co., 855 F.2d 1510,

1519 (11th Cir. 1988). The absence of either allegation is fatal to the complaint:

“[I]n order to prevail the employee must satisfy his burden of proving a breach of

contract by the Company and a breach of the Union’s duty of fair representation.”

Id. Applying this legal framework here, there is no question that the first amended


                                         10
         USCA11 Case: 19-13178       Date Filed: 12/01/2020    Page: 11 of 17



complaint fails as a matter of law. The first amended complaint does not allege

that Georgia Stevedore, Mr. Oltmanns’s employer, breached any collective

bargaining agreement. Therefore, the first amended complaint lacks one of the

required elements of a hybrid section 301/fair representation claim, so it fails to

state a claim. See id. The District Court properly dismissed the first amended

complaint.

B.    The proposed second amended complaint fails to state a claim, so leave to
      amend would be futile.

      Mr. Oltmanns’s proposed second amended complaint added the claim

alleging a breach of the collective bargaining agreement by Georgia Stevedore that

had been missing from the first amended complaint. Under the Federal Rules of

Civil Procedure, a district court “should freely give leave [to amend] when justice

so requires.” Fed. R. Civ. P. 15(a)(2). However, a court need not give leave

“where amendment would be futile.” Corsello v. Lincare, Inc., 428 F.3d 1008,

1014 (11th Cir. 2005) (per curiam) (quotation marks omitted).

      Here, the District Court denied leave to amend as futile. We review this

decision de novo “because it is a conclusion of law that an amended complaint

would necessarily fail.” Boyd, 856 F.3d at 864. Amendment is futile “when the

complaint as amended is still subject to dismissal because, for example, it fails to

state a claim for relief.” Chang v. JPMorgan Chase Bank, N.A., 845 F.3d 1087,

1094 (11th Cir. 2017) (quotation marks omitted). When deciding whether the
                                          11
         USCA11 Case: 19-13178        Date Filed: 12/01/2020    Page: 12 of 17



complaint as amended is still subject to dismissal, the usual motion to dismiss

standard applies. Id. Therefore, we must decide whether the proposed second

amended complaint states a hybrid section 301/fair representation claim.

      We look first to Mr. Oltmanns’s claim that Local 1475 breached its duty of

fair representation. Because we conclude that the proposed complaint fails to

sufficiently allege that Local 1475 breached that duty, we end our analysis there.

We need not reach the claim that Georgia Stevedore breached a collective

bargaining agreement, and we do not. Under the duty of fair representation, a

union “has an obligation to fairly represent the employee during the course of

grievance proceedings.” Harris v. Schwerman Trucking Co., 668 F.2d 1204, 1206

(11th Cir. 1982). The union breaches its duty of fair representation when its

“handling of the grievance was either arbitrary, discriminatory, or in bad faith.” Id.

(quotation marks omitted); see also Air Line Pilots Ass’n, Int’l v. O’Neill, 499

U.S. 65, 67, 111 S. Ct. 1127, 1130 (1991) (holding that this rule “applies to all

union activity”). As an initial matter, to the extent Mr. Oltmanns grounds any part

of his duty of fair representation claim on his allegation that the Port Grievance

Committee improperly tabled his grievance because of nonexistent pending

litigation, the proposed complaint contains a fundamental defect. Namely, while

the proposed complaint says the Port Grievance Committee tabled his grievance

based on that purported falsity, it entirely fails to allege that Local 1475 agreed to,


                                           12
           USCA11 Case: 19-13178         Date Filed: 12/01/2020      Page: 13 of 17



advocated for, or even contemplated that decision. 6 Without such allegations, we

cannot say “the union’s handling of the grievance” was arbitrary, discriminatory,

or in bad faith. See Schwerman Trucking, 668 F.2d at 1206 (emphasis added).

And even if the proposed complaint alleged that Local 1475 made the decision to

table Mr. Oltmanns’s grievance based on the nonexistent pending litigation, the

proposed complaint still does not sufficiently allege that Local 1475’s actions were

arbitrary, discriminatory, or in bad faith. We address each in turn.

       A union’s actions are arbitrary “only if, in light of the factual and legal

landscape at the time of the union’s actions, the union’s behavior is so far outside a

‘wide range of reasonableness’ as to be irrational.” Air Line Pilots, 499 U.S. at 67,

111 S. Ct. at 1130 (citation omitted). Likewise, a union has “considerable latitude

in its representation of employees.” Schwerman Trucking, 668 F.2d at 1206. The

arbitrariness prong prohibits a union from arbitrarily ignoring a meritorious

grievance or processing it in a perfunctory fashion. Id. On the other hand, as “the

exclusive agent for all employees,” the union has the “power to sift out frivolous

grievances” and to “abandon processing of a grievance which it determines in good

faith to be meritless.” Harris v. Chem. Leaman Tank Lines, Inc., 437 F.2d 167,




       6
          Mr. Oltmanns now argues it was the Seniority Board that tabled his grievance, but, as
noted, this is contrary to the allegations of his complaint. Regardless, Local 1475 members made
up only half of the Seniority Board, so any decision by the Seniority Board is not necessarily
attributable to Local 1475.
                                              13
            USCA11 Case: 19-13178        Date Filed: 12/01/2020       Page: 14 of 17



171 (5th Cir. 1971) (per curiam).7 Finally, “neither negligence on the part of the

union nor a mistake in judgment is sufficient to support a claim that the union

acted in an arbitrary and perfunctory manner.” Schwerman Trucking, 668 F.2d at

1206.

        Mr. Oltmanns says he plausibly alleges that Local 1475 acted arbitrarily

because there was a past port practice that allowed him to obtain seniority. Even

so, when he filed a grievance on that issue, Local 1475 tabled that grievance giving

the allegedly false explanation that there was pending litigation. Assuming the

truth of Mr. Oltmanns’s allegations, we still see a couple problems with the

proposed complaint’s allegations of arbitrary action. First, the proposed complaint

fails to allege that Local 1475 knew of the pending litigation justification. Without

this allegation of knowledge on the part of Local 1475, the union could have just as

easily considered Mr. Oltmanns’s grievance to be frivolous or meritless based on

its assessment that the governing documents did not provide for crossover

seniority. This offers a basis by which Local 1475 exercised its power to sift out

that grievance without arbitrariness. See Chem. Leaman Tank Lines, 437 F.2d at

171; see also Schwerman Trucking, 668 F.2d at 1206 (noting that the arbitrariness

prong prohibits a union from arbitrarily ignoring or giving perfunctory review to a


        7
        In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), this Court
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981. Id. at 1209.
                                              14
           USCA11 Case: 19-13178          Date Filed: 12/01/2020      Page: 15 of 17



meritorious grievance). Second, even if we assume Local 1475 knew of the

pending litigation justification, the complaint does not allege that Local 1475 knew

that justification was false. Instead, Local 1475 could have made an honest

mistake and thought there was pending litigation. Such “negligence” or “mistake

in judgment” is not sufficient to show arbitrariness, particularly in light of the

“considerable latitude” given to unions in representing employees. See

Schwerman Trucking, 668 F.2d at 1206; see also Air Line Pilots, 499 U.S. at 67,

111 S. Ct. at 1130 (explaining that a union’s actions are arbitrary only if “the

union’s behavior is so far outside a ‘wide range of reasonableness’ as to be

irrational” (citation omitted)). In light of these shortcomings, the proposed

complaint does not sufficiently allege that Local 1475 acted arbitrarily. 8

       Moving to the discrimination prong, a plaintiff must show “discrimination

that is intentional, severe, and unrelated to legitimate union objectives.”

Amalgamated Ass’n of St., Elec. Ry. & Motor Coach Emps. of Am. v. Lockridge,

403 U.S. 274, 301, 91 S. Ct. 1909, 1925 (1971). Mr. Oltmanns says he alleges a

contrast between the application of the crossover seniority rules to other workers

with the application of those rules to himself. True. Mr. Oltmanns alleges that,



       8
          The proposed complaint also alleges in passing that “Local 1475 has failed and refused
to assert defenses on behalf of Plaintiff.” However, such “allegations are conclusory and not
entitled to be assumed true.” Iqbal, 556 U.S. at 681, 129 S. Ct. at 1951. For example, the
complaint does not explain what defenses might have been available to Local 1475 for it to
assert.
                                               15
         USCA11 Case: 19-13178       Date Filed: 12/01/2020   Page: 16 of 17



under the past port practice, other employees have received clerk and checker

seniority with Local 1475 based on deck and dockmen hours, but that “Mr.

Oltmanns has not been afforded that right.” However, nowhere does the proposed

complaint allege that such discrimination was intentional. Intention is required for

this claim, and without an allegation of intention, the proposed complaint does not

adequately allege discrimination in violation of the duty of fair representation. See

id.

      Third, to demonstrate bad faith, a plaintiff must show “fraud, deceitful

action or dishonest conduct.” Id. at 299, 91 S. Ct. at 1924. We are not aware of

any published decision from our Court expressly requiring allegations of improper

motive under the bad faith prong. But see Jamison v. Air Line Pilots Ass’n, Int’l,

635 F. App’x 647, 653–54 (11th Cir. 2015) (per curiam) (unpublished) (indicating

that the bad faith prong requires “improper intent, purpose, or motive”).

Nevertheless, all parties here agree that allegations of improper motive are

required. The parties rely on cases from outside our circuit, which expressly

recognize that point. See, e.g., Spellacy v. Airline Pilots Ass’n-Int’l, 156 F.3d 120,

126 (2d Cir. 1998) (“A union acts in bad faith when it acts with an improper intent,

purpose, or motive. Bad faith encompasses fraud, dishonesty, and other

intentionally misleading conduct.” (citations omitted)); Crider v. Spectrulite

Consortium, Inc., 130 F.3d 1238, 1243 (7th Cir. 1997) (“Whereas the arbitrariness


                                          16
         USCA11 Case: 19-13178        Date Filed: 12/01/2020    Page: 17 of 17



analysis looks to the objective adequacy of the Union’s conduct, the discrimination

and bad faith analyses look to the subjective motivation of the Union officials.”).

This seems a good place to start. Beyond our sister circuits, it is clear to us that

such a showing is required under Supreme Court precedent and our usual

understanding of “bad faith.” All of the examples of bad faith conduct identified in

Lockridge (“fraud, deceitful action or dishonest conduct”) appear to include, as an

element, improper motive. Lockridge, 403 U.S. at 299, 91 S. Ct. at 1924

(quotation marks omitted). In any event, the typical understanding of bad faith is

“[d]ishonesty of belief, purpose, or motive.” Bad Faith, Black’s Law Dictionary

(11th ed. 2019). Here, Mr. Oltmanns fails to allege that Local 1475 acted with any

sort of improper motive or purpose. For these reasons, his claim against Local

1475 for breach of its duty of fair representation fails.

                                IV. CONCLUSION

      The first amended complaint fails to state a hybrid section 301/fair

representation claim because it includes no claim alleging that Georgia Stevedore

breached any collective bargaining agreement. While the proposed second

amended complaint adds that claim, it does not sufficiently allege that Local 1475

breached its duty of fair representation. It therefore fails to allege a viable hybrid

section 301/fair representation claim, rendering any amendment futile. We

AFFIRM the District Court’s rulings in full.


                                           17